Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-11 are pending in this application and examined herein.

Claim Interpretation - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
5.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
7.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
8.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recovery unit that recovers a foreign substance contained in the fluid and performs gas-water separation and has a function of performing a neutralization process with respect to a liquid or a gas recovered” in claims 9-10.
10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
11.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
14.	Claim element “recovery unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification ([0035-6]) discloses:
 “on the pipe L4, a gas-water separation device 62 and a filter 63 are provided. The gas-water separation device 62 and the filter 63 function as a recovery unit that recovers a foreign substance including the target liquid Tin a case where the target foil 33 is damaged and the target liquid T flows into the pipe L4.”
“The gas-water separation device 62 is provided to prevent the target liquid T from flowing to the subsequent stage in a case where a fluid (helium gas) flowing through the pipe L4 contains the target liquid T with the target foil 33 being damaged. Although the configuration of a device for gas-water separation is not particularly limited, a configuration in which gas-water separation can be performed by changing the shape of a tank as shown in Fig. 2 may be  adopted. In addition, a function of performing a neutralization process with respect to a liquid or a gas recovered in the gas-water separation device 62 may be provided.”
The disclosure does not provide a description of the structure associated with the “gas-water separation device” that is part of the structure of the claimed “recovery unit.” Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. MPEP 2181(IV). 

15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
17.	Claim 1 recites “wherein the beam passage is provided with a first gas chamber…and a second gas chamber.” However, based on the description provided in the disclosure, it seems that the beam passage itself is the gas chambers (see [0030] and Fig. 1). The structural relationship required between the claimed beam passage and the gas chambers is therefore unclear. Furthermore, claim 1 recites “a cooling gas is supplied on the vacuum foil side/at a position closer to the target foil side.” The recitations “the vacuum foil side” and “the target foil side” lack antecedent basis and the recitations do not make clear what structure “the vacuum foil side” and “the target foil side” are portions of. For example, is “the vacuum foil side” a portion of the beam passage? Of the first gas chamber? 
18.	Claim 2 is indefinite because of the recitation “the beam passage side” raises the same issues as the similar recitation “the vacuum foil side” in claim 1. Additionally, the relationship between the “first/second cooling flow paths” and the beam passage and first and second gas chambers of claim 1 is unclear. 
19.	Claim 3 is indefinite because the relationship between the additional flow paths and the first cooling flow path is unclear.
20.	Claim 4 is indefinite because it introduces “a cooling flow path” and the claims it depends on previously introduce “a first cooling flow path, a second cooling flow path, and flow paths” without making clear the structural relationships between the flow paths and the other structure of the claimed device.
21.	Claim 5 is indefinite for the same reasons as claim 3.
22.	Claim 6 is indefinite for the same reasons as claim 4.
29.	Claim 8 is indefinite because it provides a functional limitation of a structure—a flow system—without positively reciting the flow system and its relationship to the previously recited device structure.
30.	Claim 9 is indefinite because it introduces “a fluid discharged from the second gas chamber” but claim 1 requires that a cooling gas is supplied to the second gas chamber. Are the fluid and the cooling gas the same? Additionally claim 10 refers to “a liquid or a gas recovered.” Are these the same as the fluid or the cooling gas? 
 31.	The claim element “recovery unit” in claims 9-10 is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
32.	Claim 10 is indefinite because it provides a functional limitation of a structure—a flow system—without positively reciting the flow system and its relationship to the previously recited device structure. Additionally, the claim is indefinite because it seems to require an additional liquid target device when the preamble of claim 1 is directed to a single liquid target device. Accordingly, it is unclear whether claim 11 is directed to a liquid target device or a system comprising two liquid target devices. 
33.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.
34.	See the conclusion of this office action for suggested amendments that address the claim rejections under 35 U.S.C. 112. 

Claim Rejections - 35 USC § 103
35.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
36.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
37.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

38.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
39.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
40.	Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman, US Patent 6,586,747 in view of Gonzalez Lepera et al., US 2006/0062342.
41.	Regarding claim 1, Erdman discloses a  liquid target device (Fig. 3) comprising: a liquid accommodation portion (52) in which a target liquid (54) is accommodated; a beam passage (26/30/42) through which a charged particle beam emitted from a particle accelerator passes to reach the liquid accommodation portion (column 5, lines 3-7); a target foil (62) that separates the beam passage and the liquid accommodation portion from each other; and a vacuum foil (32) that separates a vacuum region provided upstream of the beam passage and the beam passage from each other, wherein the beam passage is provided with a first gas chamber (30) into which a cooling gas is supplied at a position on the vacuum foil side (coolant inlet port 36) and a second gas chamber (42) into which a cooling gas is supplied at a position closer to the target foil side than the first gas chamber (coolant inlet port 44). Erdman does not explicitly disclose an intermediate foil between cooling chamber 30 and cooling chamber 42. Gonzalez teaches a liquid target device (Fig. 1) comprising an intermediate foil (40) between a vacuum foil (44) and a target foil (24), the intermediate foil dividing the beam passage into a first gas chamber ([0029]) and a second gas chamber (48). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to employ the intermediate foil of Gonzalez in the liquid target device of Erdman because Gonzalez teaches that its intermediate foil provides the predictable advantage of allowing the second gas chamber to reduce pressure stress on the target foil ([0033-4]).
42.	Regarding claim 2, the combination of the intermediate foil of Gonzalez with the liquid target device of Erdman renders claim 1 obvious. Erdman further discloses a liquid target device having a first cooling flow path that is disposed between the vacuum foil and the intermediate foil and through which the cooling gas is blown to a beam passage side (36-38-30); and a second cooling flow path that is disposed downstream of the intermediate foil and through which the cooling gas is blown to the beam passage side (44-42 and 100-102-42).
43. 	Regarding claim 7, the combination of the intermediate foil of Gonzalez with the liquid target device of Erdman renders claim 1 obvious. Gonzalez further teaches a liquid target device wherein the intermediate foil is formed by stacking a plurality of foils ([0036]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to employ the intermediate foil of Gonzalez in the liquid target device of Erdman for the reasons stated above.
44.	Regarding claim 8, the combination of the intermediate foil of Gonzalez with the liquid target device of Erdman renders claim 1 obvious. Erdman further discloses a liquid target device wherein a flow system for the cooling gas relating to the first gas chamber and a flow system for the cooling gas relating to the second gas chamber are independent of each other (see column 4, lines 44-48 and 55-61 and column 7, lines 56-66).
45.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman, US Patent 6,586,747 in view of Gonzalez Lepera et al., US 2006/0062342 in further view of Ogasawara et al., US 2010/0086095.
46.	Regarding claims 3-6 as best understood (in view of the rejections under 35 U.S.C. 112(b) as noted above), Erdman does not disclose its coolant flow paths being split, nor does it disclose a coolant outlet opposite the coolant inlet across the beam passage. Ogasawara teaches a liquid target device (Fig. 1) having a coolant inlet (28) that divides into a first coolant flow path directed upstream (with respect to the beam path) toward a vacuum foil and a second coolant flow path directed downstream toward a target foil and a coolant outlet (30) facing the coolant inlet across a gas chamber in a beam passage. One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the coolant flow path structure of Ogasawara to the coolant ports 36 and 44 of Erdman in the obvious combination with Gonzalez’s intermediate foil. Such a modification would simply the device of Erdman by eliminating the coolant port 100, because Ogasawara’s coolant flow paths would cool the front face of the target foil and the back face of the intermediate foil with inlet port 44 and the second gas chamber and the front face of the intermediate foil and the back face of the vacuum foil with inlet port 36 and the first gas chamber. The modification would further simplify the necessary auxiliary gas supply equipment. 

Allowable Subject Matter
47.	Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
48.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a coolant purification system in a liquid target device.

Suggested Claim Language
49.	The following claims 1-8 drafted by the examiner and considered to distinguish patentably over the art of record in this application are presented to applicant for consideration. Applicant is encouraged to schedule an interview if there are any questions regarding the proposed amendments or if Applicant would like to propose amendments that are significantly different from the proposed language.

 1. 	A liquid target device comprising: 
a liquid accommodation portion in which a target liquid is accommodated; 
a beam passage through which a charged particle beam emitted from a particle accelerator passes to reach the liquid accommodation portion; 
a target foil positioned at a downstream end of the beam passage, the target foil separating 
a vacuum foil positioned at an upstream end of the beam passage, the vacuum foil separating ;
an intermediate foil positioned in the beam passage between the target foil and the vacuum foil, wherein the beam passage is divided by the intermediate foil into comprising a first inlet into which a cooling gas is supplied at a position between the vacuum foil and the intermediate foil comprising a second inlet into which a cooling gas is supplied at a position between the intermediate foil and the target foil; 
a pipe connected to the second gas chamber and configured to receive the cooling gas discharged from the second gas chamber; and 
a filter and a gas-liquid separation tank disposed in the pipe and configured to remove foreign substances from the cooling gas discharged from the second gas chamber and return the cooling gas to the second inlet.

		2.	The liquid target device according to claim 1, further comprising: 
a first cooling flow path that is disposed between the first inlet and the first gas chamber between the second inlet and the second gas chamber 

3. 	The liquid target device according to claim 2, 
wherein the first cooling flow path splits into a first branch directing the cooling gas to the vacuum foil and a second branch directing the cooling gas to the intermediate foil 

4. 	The liquid target device according to claim 3, further comprising: 
a first outlet flow path connected to the first gas chamber and comprising a first branch that recovers the cooling gas provided to the vacuum foil from the first branch of the first cooling flow path and a second branch that recovers the cooling gas provided to the intermediate foil from the second branch of the first cooling flow path 

	Claims 5 and 6: amend in the same manner as claims 3 and 4. 

		Claim 7: does not require amendments.
		8. 	The liquid target device according to claim 1, further comprising:
a first flow system configured to supply the cooling gas to the first inlet and a second flow system configured to supply the cooling gas to the second inlet, wherein the first flow system and the second flow system 

		Claims 9-11: cancel.

Conclusion
	
50.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
51.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
52.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
53.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619